201 F.2d 371
In the Matter of Berta SAGGESE, Bankrupt.Rebecca Watsky, Trustee & Ano., Appellants.
No. 164.
Docket 22539.
United States Court of Appeals Second Circuit.
Argued February 4, 1953.
Decided February 4, 1953.

On Appeal from the District Court of the United States for the Southern District of New York; John F. X. McGohey, Judge.
Benjamin Levitas, New York City, for appellants.
Ernest M. Garbe, New York City, Matthew Lilling, New York City, of counsel, for appellee.
Before AUGUSTUS N. HAND, CHASE and FRANK, Circuit Judges.
PER CURIAM.


1
Order affirmed in open court.